EXHIBIT GENERAL NOTES TO JANUARY 2010 MONTHLY OPERATING REPORT General: The report includes all activity for all Debtors in these jointly administered cases. Notes to MOR's These schedules and statements contain financial information that has been taken from the books and records of the Debtors. The amounts reflected in these financial statements are unaudited. These financial statements are prepared on a consolidated basis. FORM MOR 1/30/2010 Page1of 13 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK In re Finlay Enterprises, Inc. Case No. 09-14873 through 14880 Debtor Reporting Period: January 2010 Federal Tax I.D. # 13-3492802 CORPORATE MONTHLY OPERATING REPORT File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and submit a copy of the report to any official committee appointed in the case. (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the reports for Southern District of New York.) REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Affidavit/Supplement Attached Schedule of Cash Receipts and Disbursements MOR-1 Y Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1 (CONT) N 1 Copies of bank statements N 1 Cash disbursements journals N 1 Statement of Operations MOR-2 Y Balance Sheet MOR-3 Y Status of Post-petition Taxes MOR-4 N Y Copies of IRS Form 6123 or payment receipt N 1 Copies of tax returns filed during reporting period N 1 Summary of Unpaid Post-petition Debts MOR-4 Y Listing of Aged Accounts Payable Y 2 Accounts Receivable Reconciliation and Aging MOR-5 N 3 Taxes Reconciliation and Aging MOR-5 N 4 Payments to Insiders and Professionals MOR-6 Y Post Petition Status of Secured Notes, Leases Payable MOR-6 Y Debtor Questionnaire MOR-7 Y I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents are true and correct to the best of my knowledge and belief. Signature of Debtor /s/ Bruce E. Zurlnick Date: February 26, 2010 Signature of Authorized Individual* /s/ Bruce E. Zurlnick Date: February 26, 2010 Printed Name of Authorized Individual Bruce E. Zurlnick Date: February 26, 2010 *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtoris a partnership; a manager or member if debtor is a limited liability company. 1 - Due to their voluminous nature, these documents are not attached but are available from the Debtors upon request. 2 - The Debtor does not have the ability to age the Accounts Payble data and therefore just the total amount due to each creditor is included. 3 - Accounts Receivable is primarily comprised of amounts due from leased department host stores and credit card issuers. All monies are typically collected within 21 days (except for a $1.3 million receivable from Gottschalk's for which we have set up an uncollectible reserve of 90%, as Gottschalk's filed for bankruptcy protection in January 2009). 4 - Not applicable. FORM MOR 1/30/2010 Page2of 13 In re Finlay Enterprises, Inc. 09-14873 through 14880 Debtor Reporting Period: January 2010 SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS(1) Amounts reported should be from the debtor’s books and not the bank statement.The beginning cash should be the ending cash from the prior month or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH - ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal. The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be attached for each account. [See MOR-1CONTINUED] ACCOUNT FISCAL January 2010 Jan 3rd thru Jan 30th 2010 CUMULATIVE FILING TO DATE ACTUAL (TOTAL OF ALL ACCOUNTS) CASH BEGINNING OF MONTH 92,884,000 5,158,000 RECEIPTS CASH SALES 5,773,000 136,417,000 PROCEEDS FROM GORDON BROTHERS FOR LIQUIDATION GUARANTEE 0 99,709,000 TOTAL RECEIPTS 5,773,000 236,126,000 DISBURSEMENTS MERCHANDISE 27,000 2,414,000 PAYROLL AND PAYROLL TAXES 11,158,000 34,422,000 RENT & OTHER OCCUPANCY 984,000 17,291,000 SALES & OTHER TAXES 9,632,000 22,575,000 SELLING, GENERAL & ADMINISTRATIVE 2,246,000 17,377,000 REVOLVER & BOND INTEREST 0 1,914,000 RESTRUCTURING PROFESSIONAL FEES INCLUDING LIQUIDATOR FEES, NET OF COMPANY'S SHARE OF AUGMENT GROSS MARGIN 585,000 4,858,000 LOAN REPAYMENTS TO GE & 2nd LIEN NOTE REPAYMENT 0 62,957,000 FUND LC COLLATERAL 0 3,451,000 TOTAL DISBURSEMENTS 24,632,000 167,259,000 NET CASH FLOW (RECEIPTS LESS DISBURSEMENTS) (18,859,000) 68,867,000 CASH – END OF MONTH (2) 74,025,000 74,025,000 THE FOLLOWING SECTION MUST BE COMPLETED DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN) TOTAL DISBURSEMENTS FISCAL January 2010 Jan 3rd thru Jan 30th 2010 CUMULATIVE FILING TO DATE ACTUAL (TOTAL OF ALL ACCOUNTS) LESS: TRANSFERS TO OTHER DEBTOR IN POSSESSION ACCOUNTS 24,632,000 167,259,000 PLUS:ESTATE DISBURSEMENTS MADE BY OUTSIDE SOURCES (i.e. from escrow accounts) 0 0 TOTAL DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES 24,632,000 167,259,000 1 - We track cash receipts and disbursements on a consolidated basis and not by individual bank accounts. 2 - Excludes add back of A/P Overdraft (GAAP adjustment) and credit card receivables. FORM MOR-1 1/30/2010 Page3of 13 In re Finlay Enterprises, Inc. 09-14873 through 14880 Debtor Reporting Period: January 2010 Cash Disbursements DEBTOR CASE NO. FISCAL January 2010 Jan 3rd thru Jan 30th 2010 CUMULATIVE FILING TO DATE ACTUAL Finlay Enterprises, Inc. 09-14873 0 0 Finlay Fine Jewelry Corporation 09-14874 18,710,000 144,117,000 Finlay Jewelry, Inc. 09-14875 0 0 EFinlay, Inc. 09-14876 0 0 Finlay Merchandising & Buying 09-14877 0 553,000 Carlyle & Co. Jewelers 09-14878 5,642,000 20,596,000 Park Promenade, LLC 09-14879 0 0 L. Congress, Inc. 09-14880 280,000 1,993,000 Total 24,632,000 167,259,000 FORM MOR-1 1/30/2010 Page4of 13 In re Finlay Enterprises, Inc. 09-14873 through 14880 Debtor Reporting Period: January 2010 STATEMENT OF OPERATIONS (Income Statement) The Statement of Operations is to be prepared on an accrual basis.
